Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of species 1, with traverse, is acknowledged.  The traversal is on the ground(s) that the Patent Office only states that species 1-4 lack unity of invention because the groups do not share the same or corresponding technical feature but does not explain how or why the species do not share the same technical feature, nor does the Office Action cite to any references or art to support that the species are patentably distinct.
In response, Examiner notes that species 1-4 recite different molecular structures that do not substantially overlap and therefore do not share the same or corresponding technical feature.
Thus Applicant’s arguments are not found persuasive. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 21 is objected to because of the following informalities:  
	in line 1, --is—should be inserted after “well”;
	in line 2, “comprising” should be –comprises--.
	in line 3, --and—should be inserted before “wherein”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites in lines 1-2 “said contacting said biological sample with a magnetic capture nanosensor”. This limitation lacks sufficient antecedent basis. Examiner notes that claim 1 in lines 24-25 recites that “said biological sample contacts said detection region”. Claim 1 also recites 28-29 “detecting changes in said detectable signal based upon interaction of said biological sample with said first nanosensor”. However it is not clear where or when the sample makes contact with the magnetic capture nanosensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of In view of USPGPUB 20090098540 hereinafter “Baeumner”), and further in view of Udukala [“Early breast cancer screening using iron/iron oxidebased nanoplatforms with sub-femtomolar limits of detection” Beilstein Journal of Nanotechnology, 2016, 7, 364-373.
 	As to Applicant’s claim 1, Rho discloses a method comprising:
a cartridge and a planar substrate retained in the cartridge [see page 5, second para.], 
the cartridge comprising:
 a sample inlet well formed in the cartridge above a sample application region in or on the substrate  [see page 6, first partial paragraph disclosing inlet reservoirs, which implies an inlet].
Applicant’s claim 1 also recites that the cartridge comprises:
at least one detection region in fluid communication with said sample application region via a microfluidic channel extending from said sample application region to said detection region
said microfluidic channel having a terminal end positioned distal from said inlet well.
Examiner notes that Rho is silent as to a detection region.
However Rho does disclose the following, which would suggest or render obvious providing a detection region.
Rho discloses on page 6, fourth full paragraph, that microbeads modified with capture antibodies were introduced into the reservoir containing MVs [microvesicles], and the mixture of MV’s and microbeads were then flown through the extending mixing channel, which at the end of the mixing channel, the MV bound beads were retained by a filter, washed, released and re-collected in the reservoir. The same paragraph also discloses that repeating the steps with MNP-TZ resulted in MVs labeled with MNPs.
Rho moreover discusses the fabrication of a microfluidic device with channels and valves and a capillary guide which collects filtrate [see page 5, last paragraph to page 6, first partial paragraph.]
Thus Rho discusses using the microfluidic device to capture analytes using microbeads modified with capture antibodies and labeling them [see page 6, last paragraph] and also discloses detection, for example, with a miniaturized NMR relaxometer, or detection using ELISA measurements [page 7 first paragraph]. 
While Rho is silent as to whether the detection is on the same microfluidic device, providing a detection region on the Rho microfluidic device would have been obvious to one skilled in the art given that Rho discloses known means for making a microfluidic device that includes channels and valves.
Moreover, Baeumner teaches in paragraph 0088 the binding of capture probe and reporter probe to an analyte for detection, wherein the capture probe may be immobilized in a capture portion of the microfluidic channel or on a magnetic bead. Known techniques for detection can be used, and a software program can be used. See paragraph 0088.
Baeumner also discloses in paragraph 0024 that a magnet is positioned under the capture zone of the microfluidic device and fluorescence microscopy was used to measure the fluorescence in the detection zone (capture zone) on top of the magnet, using for example a fluorescence microscope was chosen. Paragraph 0024.
Baeumner also discloses that the magnet is used to capture the magnetic beads during the analysis in the capture zone (see paras. 0102 and 0108).
Since Baeumner teaches that a microfluidic device can be provided with a capture zone for detection, it would have been obvious to one skilled in the art to provide a channel in the Rho device designed to capture magnetic beads for detection, as taught by Baeumner.
Applicant’s claim 1 also recites that the first detection region comprises a first nanosensor immobilized therein or thereon. 
One of the Rho microbead with immobilized antibodies is equivalent to a first nanosensor. See Rho on page 6, fourth full paragraph disclosing that microbeads modified with capture antibodies were introduced into the reservoir containing MVs [microvesicles], and the mixture of MV’s and microbeads were then flown through the extending mixing channel, which at the end of the mixing channel, the MV bound beads were retained by a filter, washed, released and re-collected in the reservoir. The same paragraph also discloses that repeating the steps with MNP-TZ resulted in MVs labeled with MNPs. 
Applicant’s claim 1 also recites:
introducing a biological sample collected from said subject into said inlet well, 
said biological sample flowing to said terminal end along said microfluidic chamber; 
wherein said biological sample contacts said detection region before reaching said terminal end; 
exposing said detection region to an energy source to generate a detectable signal from said detectable particle in said first nanosensor; and
detecting changes in said detectable signal based upon interaction of said biological sample with said first nanosensor.
As to the step of introducing the sample into an inlet well, Rho discloses this in page 6, last paragraph.
Moreover, in the modified Rho device, Baeumner provides the motivation for providing a detection region, as discussed above. Exposing energy and detecting changes are part of known assay detection methods such as those disclosed by Rho [page 7 first paragraph] and Baeumner [e.g., para. 0024].
Rho however does not disclose the following limitations of Applicant’s claim 1:
the first nanosensor comprises:
a central carrier particle, 
a first particle tether to said carrier particle via an oligopeptide linage, 
and a second particle directly attached to said carrier particle,
 	wherein said oligopeptide linage comprises a supramolecular recognition sequence, 
wherein at least one of said first and second particles is a detectable particle 
and the other of said first and second particles is a quencher particle.
	However, Udukala teaches these limitations. Specifically, Udukala teaches nanoplatforms for protease detection that are capable of detecting protease activities over a wide activity range down to sub-femtomolar LOD’s. These nanoplatforms consist of nanoparticles, to which one fluorescent dye is tethered via a consensus sequence. A second dye is permanently lined to the dopamine coating. Udukala teaches that this enables both plasmon-resonance quenching and Forster resonance energy transfer (FRET) quenching of the tethered TCPP units. Once TCPP is released via proteolytic cleavage of the consensus sequence, its fluorescence will increase. See page 365 left column, second paragraph to right column, first partial paragraph.
	As to an oligopeptide linkage comprising a supramolecular recognition sequence, Udukala teaches this in page 365 which discloses a highly selective oligopeptide used to thether TCPP to the nanoparticle. [This highly selective oligopepide is equivalent to Applicant’s supramolecular recognition sequence.]
	The Udukala nanoparticle is equivalent to Applicant’s central carrier particle. The fluorescent dye is equivalent to the first particle, and the second dye is equivalent to the second particle. 
	It would have been obvious to one skilled in the art to utilize the Udukala nanoparticle with fluorescent dyes in the Rho invention since Udukala teaches that it provides for a means of detection. One skilled in the art would have had reasonable expectation of success since Rho teaches varis types of detection (see page 7, first three paragraphs.)
	As to claim 13, Rho does not disclose that the substrate comprises a plurality of detection regions in fluid communication with the inlet well via respective microfluidic channels extending rom the sample application region to each of the detection regions, each of the microfluidic channels having a terminal end positioned distal from the sample application region, and an absorbent pad positioned at each of the terminal ends, wherein each detection region comprises a respective nanosensor immobilized therein.
	Also, regarding claim 14, Rho does not disclose that each of the detection regions comprises a nanosensor for a different biological marker.
	However it would have been predictable by one skilled in the art that duplicating the Rho-Udukala invention would result in repeating the same mechanisms, and that different markers can be provided such that it would achieve multiplexing and analysis of different markers, as would be desirable for convenience. 
	As to claim 15, Rho teaches using 100 microliter of sample (see page 6, wherein 100 microliter, which is the same as .1 mL).
	It would have been obvious that the inlet well can be provided to have a volume of from about 10 nanoliter to 5 mL since this falls within a workable range.
	As to claim 16, it would have been obvious to the skilled artisan that the modified Rho device can be provided to have a detection region that has a volume of from about 100 picoliter to about 1 nanoliter since this falls within a workable range. See also for example Udukala on page 3, right column, last partial paragraph, disclosing that a very low volume of serum is needed.)
	As to claim 17, Rho teaches using  100 microliter of sample (see page 6, wherein 100 microliter, which is the same as .1 mL). It would have been obvious to one skilled in the art that from about 10 nanoliter to about 5 microliter of the sample can be introduced into the inlet well since this falls within a workable range.
	As to claim 18, the nanosensors having a limit of detection of from about 10-9 M to about 10-18 M falls within a workable range. See for example page 365 of Udukala disclosing that the detection over a wide activity range down to sub-femtomolar limit of detection.
	As to claim 19, the detecting step occurring about 1 minute to about 20 minutes after the introducing falls within a workable range and thus its discovery would have required ordinary skills in the art.
	Regarding claim 21, it is recited in that claim that: the sample inlet well is configured for receiving the sample deposited into the well through an opening in the cartridge, 
the well comprises a sidewall that extends from the opening to the sample application region,
and wherein the sample application region defines a bottom wall of the inlet well.
	Such structures are understood to be part of the Rho device, or alternatively would have been obvious, given the teachings of Rho regarding the fabrication of the microfluidic device (see page 5, last paragraph.) See also page 6, last paragraph, disclosing use of the device including introduction into a reservoir and flowing through a channel.
	As to claim 22, Applicant recites that the cartridge further comprises an opening above the detection region configured for viewing changes in the detection region. Rho is silent as to an opening. However, Baeumner discloses a window in paragraph 0150. A window is equivalent to an opening. Alternatively, it would have been obvious to provide an opening in place of the window since it would have been predictable that an opening can serve the same purpose of a window for observation.
	As to claims 23 and 24, the modified Rho-Baeumner invention includes detecting which comprises imaging the detection region with a smart device optical sensor (see Baeumner in paragraph 0088 which discloses binding of capture probe and reporter probe to an analyte for detection, and that a software program can be used.) Examiner notes that it is understood that the software is used as part of the detection. Examiner also notes that the software and the device [housing] for its use is considered to be a smart device.
	As to independent claims 25 and 26, the discussion above regarding claim 1 encompasses claims 25 and 26. Also, regarding claim 26, see discussion of claim 1 regarding Forster resonance energy transfer (FRET) being taught by Uduala in page 365 left column, second paragraph to right column, first partial paragraph.
	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view USPGPUB 20090098540 hereinafter “Baeumner”), and Udukala [“Early breast cancer screening using iron/iron oxidebased nanoplatforms with sub-femtomolar limits of detection” Beilstein Journal of Nanotechnology, 2016, 7, 364-373] as applied to claim 1 above, and further in view of USPGPUB 20070116600 (hereinafter “Kochar”).
Rho and Baeumner, discussed above, is silent as to use of a thin film foil heater for heating the sample in the detection region prior to detecting.
 However Kochar discloses that a thin film foil heater for use in assays as needed for particular reactions is known in the art (see para. 0124), and thus providing it in the Rho device would have been obvious to provide such known benefits.


Claims 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and Udukala [“Early breast cancer screening using iron/iron oxidebased nanoplatforms with sub-femtomolar limits of detection” Beilstein Journal of Nanotechnology, 2016, 7, 364-373], as applied to claim 1 above, and further in view of (US 2015/0119278 (hereinafter “Goetzyl”).
	Rho and Baeumner have been discussed above.
	As to claim 4, Rho does not disclose that the biological sample comprises exosomes, said method further comprising isolating said exosomes before contacting said detection region with intact or lysed exosomes.
	Examiner notes that Rho discloses analysis of microvesicles (MV). See abstract and see discussion above regarding claim 1.
	Exosomes are a type of microvesicles. While Rho does not disclose detection of exosomes, 
Goetzl teaches methods of detecting exosomes.
	More specifically, Goetzyl teaches diagnosing or prognosing a neurodegenerative disorder in a subject, comprising: obtaining a biological sample from the subject; applying an antibody specific for vesicles to the sample, wherein the vesicles are exosomes, and  wherein the presence of the vesicle creates an antibody-vesicle complex; isolating the antibody-vesicle complex; assaying a level of one or more biomarkers in the antibody-vesicle complex; and diagnosing or prognosing a neurodegenerative disorder in a subject. Paragraph 0007.
	Thus, Goetzl teaches applying an antibody specific for vesicles to the sample, wherein the presence of the vesicle creates an antibody-vesicle complex created on a solid phase (para. 0007). Paragraph 0007 also lists examples of cytosolic protein and/or secretory protein to which the antibody binds, creating the antibody-vesicle complex created on a solid phase.
	It would have been obvious to one skilled in the art to utilize the modified Rho to detect exosomes as taught by Goetzyl since Goetzyl teaches that detection of the disclosed exosomes can be used for diagnosing or prognosing a neurodegenerative disorder in a subject.
	As to claim 10, see page 10 of Rho, discussing that subsequent to separating microvesicles (MVs) from blood and captured by antibodycoated microbeads, immunomagnetic labeling renders the beads superparamagnetic. Thus the modification of Rho would meet the claimed limitations of claim 10 and there would be a magnetic capture nanosensor binding to an exosome surface recognition protein.
	As to claim 11, it would have been predictable by one skilled in the art that the sample can be mixed in a second microfluidic device prior to providing it in the modified Rho device for further processing and detection since this simply entails providing a similar device for contacting or mixing prior to application into the inlet of the modified Rho device. The skilled artisan would have had reasonable expectation of success since it would have been predictable that the same steps can be carried out in the two devices instead of one.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and further in view of Udukala [“Early breast cancer screening using iron/iron oxidebased nanoplatforms with sub-femtomolar limits of detection” Beilstein Journal of Nanotechnology, 2016, 7, 364-373], as applied to claim 1 above, and further in view of Zhao [“Systematic Analysis of Cell-Type Differences in the Epithelial Secretome Reveals Insights into the Pathogenesis of Respiratory Syncytial Virus–Induced Lower Respiratory Tract Infections”, J Immunol April 15, 2017, 198 (8) 3345-3364.]
As to claim 5, Rho and Baeumner is silent as to the method comprising detecting biological markers that are associated with infected lower airway epithelial cell in lysed exosomes, the markers being CCL20.
	However Zhao teaches analysis  of CCL20 for study of lower respiratory tract infection, and thus one skilled in the art would have been motivated to modify Rho to capture CCL20 for  study, as suggested by Zhao.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rho [“Magnetic Nanosensor for Detection and Profiling of Erythrocyte-Derived Microvesicles”, ACS Nano. 2013 December 23] in view of USPGPUB 20090098540 hereinafter “Baeumner”), and Udukala [“Early breast cancer screening using iron/iron oxidebased nanoplatforms with sub-femtomolar limits of detection” Beilstein Journal of Nanotechnology, 2016, 7, 364-373], as applied to claim 1 above, and further in view of (US 2015/0119278 (hereinafter “Goetzyl”) in view of WO 2015084800 (hereinafter “Weissleder”).
	Rho, Baeumner, and Goetzyl, discussed above, do not specifically disclose CD3 as the exosome surface recognition protein.
	However, Weissleder discloses the analysis of CD63 for study using a surface functionalized with antibodies against CD63, a type III lysosomal membrane protein abundant and characteristic in exosomes (para. 0191). It would have been obvious to one skilled in the art to utilize antibodies against CD63 in the modified Rho invention for binding to CD63 for study.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641